Per Curiam.

This is an action in habeas corpus originating in this court.
The petitioner is confined in the Ohio Penitentiary on convictions for three counts of armed robbery, one count of auto theft and one count of unarmed robbery, all entered in 1962.
In his petition, petitioner does not attack his original convictions as such, but contends that they are void because of his subsequent treatment in the Ohio Penitentiary. In fact, all of petitioner’s allegations go to his alleged mistreatment in the institution, and on this basis he contends that his convictions are void and that he is entitled to release. None of the petitioner’s allegations affect the validity of his convictions.
Petitioner is presently confined as a result of judgments of conviction by a court of competent jurisdiction which had jurisdiction over his person and the subject matter of the crime. He is not entitled to release.

Petitioner remanded to custody.

O’Neill, O. J., Leach, Schneider, Herbert, Duncan, Corrigan and Stern, JJ., concur.
. Leach, J., of the Tenth Appellate District, sitting for Matthias, J.